United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40947
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILLIAM WYATT JORDAN, II,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 6:03-CR-96-ALL
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Following his conditional guilty plea to possessing with the

intent to distribute three kilograms of cocaine, in violation of

21 U.S.C. § 841(a), and resulting 87-month sentence, William

Wyatt Jordan, II, appeals the denial of his pretrial motion to

suppress.   He argues that the district court erred in denying his

motion because his detention following the initially valid

traffic stop was unconstitutionally prolonged and that his

subsequent consent to the search of his vehicle was invalid.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40947
                                  -2-

     This court reviews the district court’s ultimate conclusions

on Fourth Amendment issues de novo.    United States v. Brigham,

382 F.3d 500, 506 n.2 (5th Cir. 2004) (en banc).    Because Jordan

concedes that his initial stop was valid, the pertinent inquiry

in this appeal is whether his detention following the stop was

reasonable to dispel Trooper Chauvin’s suspicion of unlawful

activity that developed during the course of the stop.    See id.

at 506.

     Jordan contends that it took Chauvin 12 minutes to complete

the citation for which he was pulled over, when the ticket should

have been issued within a matter of seconds, and that Chauvin

unreasonably and unconstitutionally prolonged his detention

beyond that necessary to effectuate the purpose of the initial

stop, asking questions unrelated to the stop and “relying on a

vague hunch of wrongdoing.”

     Contrary to Jordan’s assertion, Chauvin did not ask any

impermissible questions during the course of his detention.     See

Brigham, 382 F.3d at 508.    Moreover, the transcript of the

suppression hearing establishes that Chauvin relied on more than

a “vague hunch of wrongdoing;” instead, Chauvin’s actions were a

graduated response to emerging facts, were reasonable under a

totality of the circumstances, and did not unconstitutionally

extend Jordan’s detention.    See id. at 506-09.

     The district court’s judgment is AFFIRMED.